DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-15 and 17-20 are objected to because of the following informalities:  
Claim 2, line 2, “first multimedia signal” should be “a first multimedia signal”.
Claim 2, line 3, “first direct current signal” should be “a first direct current signal”.
Claim 3, line 4, “first differential signal” should be “a first differential signal”.
Claim 4, line 4, “first differential signal” should be “a first differential signal”.
Claims 5-15 are dependent on the above claims and are also objected to.
Claim 17, line 3, “first signal” should be “a first signal”.
Claim 17, line 4, “first specific multimedia signal” should be “a first specific multimedia signal”.
Claim 18 appears to be a duplicate of claim 17.
Claim 18, line 3, “first signal” should be “a first signal”.
Claim 18, lines 4-5, “first specific multimedia signal” should be “a first specific multimedia”.

Claim 19, line 5, “e” appears to be a typographical error, and appears to be missing text regarding what is isolated.
Claim 19, line 5, “interference signal” should be “an interference signal”.
Claim 19, line 6, “isolated first signal” should be “an isolated first signal”.
Claim 19, line 6, the limitation for “process, by a second processing module” should be on a new line, to better distinguish between claim limitations.
Claim 19, line 7, “first specific multimedia signal” should be “a first specific multimedia”.
Claim 20, line 4, “first signal” should be “a first signal”.
Claim 20, line 6, “interference signal” should be “an interference signal”.
Claim 20, line 6, “isolated first signal” should be “an isolated first signal”.
Claim 20, lines 7-8, “first specific multimedia signal” should be “a first specific multimedia”.
Claim 20 appears to be a duplicate of claim 19
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, line 5 recites “isolate… e for removing interference signal” but it is “e” is not defined, and it appears that claim 19 is missing text regarding what is actually isolated (see claim 20, which isolates “the first signal”). Thus, the claim is unclear and indefinite.
The claim will be interpreted as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cirstea (US 2014/0016034).

a transmitting device (local unit 104, Fig. 1) comprising: a first transceiver module (XMTR 204 and interface 206, Fig. 2), a power supply module (24V DC signal coupled to inductors L1 and L2, Fig. 3, as part of interface 206, see para. 0038-0039), and a first processing module connected with the first transceiver module and the power supply module (XMTR 204 coupled to 24 V DC signal source via interface 206); and
a receiving device communicatively connected with the transmitting device via cables which comprise a plurality of twisted pairs (remote unit 106, coupled via cable 112, Ethernet cable with at least 4 twisted pairs, para. 0043, see Figs. 1, 2 and 4) and comprising:
a second transceiver module (receiver 404 and interface 406, Fig. 4) and a second processing module connected with the second transceiver module (receiver 404, “processes” received signal by converting a HDBaseT signal to hdmi, and transmits it as an output to sink/display 108, para. 0046, 0050, Fig. 4 and 1).

Regarding claim 2, Cirstea discloses a transmitting device, comprising: 
a first transceiver module configured to receive first multimedia signal (XMTR 204 and interface 206, Fig. 2, XMTR 204 receives video signals from input port 202, Fig. 2, para. 0033);
a power supply module configured to output first direct current signal (24V DC signal coupled to inductors L1 and L2, Fig. 3, as part of interface 206, see para. 0038-0039); and
a first processing module configured to process at least one of the first multimedia signal and the first direct current signal to obtain a first signal (transmitter 204 processes HDMI 

Regarding claim 3, Cirstea  further discloses wherein the first processing module configured to process at least one of the first multimedia signal and the first direct current signal to obtain the first signal is configured to:
encode the first multimedia signal to obtain first differential signal (transmitter 204 converts local HD signal to differential multimedia signals, para. 0022, 0033), and
obtain the first signal by superimposing the first differential signal with the first direct current signal (DC voltage/power added to signals in interface 206, Figs. 2 and 3, para. 0022, 0038).

Regarding claims 17 and 18, Cirstea further discloses wherein the receiving device is connected with a display (remote unit 106 connected to display 108, Fig. 1), and
the receiving device is configured to:
receive, by the second transceiver module, first signal from a transmitting device (receiver 404, receives HDBaseT signal from local port 208 of local unit 104, para. 0045, see Figs. 1, 2, 4);
process, by the second processing module, the first signal to obtain first specific multimedia signal (receiver 404 converts HDBaseT signal into HDMI output signal, para. 0046, Fig. 4); and


Regarding claims 19 and 20, Cirstea further discloses wherein the receiving device is connected with a display (remote unit 106 connected to display 108, Fig. 1), and
the receiving device further comprises a second network isolation transformer module (remote interface 406, is an Ethernet transformer that removes DC bias), wherein the receiving device is configured to:
receive, by the second transceiver module, first signal from a transmitting device (receiver 404 and interface 406, receive signal from local unit 104 via remote port 408, Fig. 4, para. 0044-0045);
isolate, by the second network isolation transformer module, the first signal from the transmitting device for removing interference signal of the first signal to obtain isolated first signal (interface 406 is a transformer that removes DC bias associated with the received signals, outputs received HDBaseT to receiver chip 404);
process, by the second processing module, the isolated first signal to obtain first specific multimedia signal (receiver 404 converts HDBaseT signal into an HDMI output signal, para. 0046); and
transmit, by the second transceiver module, the first specific multimedia signal to the display configured to display the first specific multimedia signal (receiver 404 outputs the HDMI output signal to sink/display 108, para. 0046).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea (US 2014/0016034) in view of Herzel (US 2017/0026188).
Regarding claim 4, Cirstea discloses everything applied to claim 2 above, and further discloses the first processing module configured to:
encode the first multimedia signal to obtain first differential signal (transmitter 204 converts local HD signal to differential multimedia signals, para. 0022, 0033).
Cirstea discloses a HDBaseT system (see para. 0031, 0044 for HDBaseT transmitter/receiver), but does not expressly disclose obtaining the first signal comprising the first differential signal and the first direct current signal, wherein the first differential and first direct current signals are not superimposed.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Cirstea to specify separate wires for data and power so that the signals are not superimposed, since this is suggested by Herzel for HDBaseT systems.

Claims 5, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea (US 2014/0016034) in view of Yu (US 2013/0262884).
Regarding claims 5 and 6, Cirstea further discloses the transmitting device further comprises: a first network isolation transformer module (transformers T0-T3 in interface 206, Fig. 3) configured to:
isolate the first signal to obtain an isolated first signal, wherein the isolated first signal comprises an isolated first direct current signal and isolated first differential signal (D0_OUT-D3_OUT, right side of transformers, Fig. 3).
However, Cirstea does not expressly disclose isolating the first signal is for removing interference signal of the first signal.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the transformer of Cirstea with the teaching of Yu, to isolate/remove noise from the transmission signal, since this is suggested by Yu, and would improve performance.

Regarding claims 12 and 13, Cirstea further discloses the first transceiver module is further configured to transmit the isolated first signal to the receiving device (output of transformers T0-T3, are the output of interface 206, which sent to remote device 106, see Figs. 1-4, para. 0038, 0045).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea (US 2014/0016034) in view of Herzel (US 2017/0026188), as applied to claim 4 above, and further in view of Yu (US 2013/0262884).
Regarding claim 7, Cirstea further discloses the transmitting device further comprises: a first network isolation transformer module (transformers T0-T3 in interface 206, Fig. 3) configured to:
isolate the first signal to obtain an isolated first signal, wherein the isolated first signal comprises an isolated first direct current signal and isolated first differential signal (D0_OUT-
However, Cirstea and Herzel do not expressly disclose isolating the first signal is for removing interference signal of the first signal.
Yu discloses a high-impedance device on the center pin of the data transformer to isolate noise, to prevent Ethernet data signals from being impacted by noise interference (para. 0013). Thus, Yu teaches using transformers in the context of power of Ethernet systems to isolate (i.e. remove) noise from the transmission signal.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the transformer of Cirstea with the teaching of Yu, to isolate/remove noise from the transmission signal, since this is suggested by Yu, and would improve performance.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea (US 2014/0016034) in view of Camagna et al. (US 2007/0260904, hereinafter “Camagna”).
Regarding claim 8, Cirstea, disclose everything applied to claim 2, but does not expressly disclose the first transceiver module is further configured to:
transmit the isolated first direct current signal to the receiving device via a designated twisted pair of a plurality of twisted pairs.
Camagna discloses a power over Ethernet system in which transmitted data is assigned to the twisted pair on the top (see Fig. 4A, both A and B). Thus, Camagna suggests assigning a specific twisted pair for signal transmission.
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea (US 2014/0016034) in view of Yu (US 2013/0262884), as applied to claim 3 above, and further in view of Camagna et al. (US 2007/0260904, hereinafter “Camagna”).
Regarding claims 9, Cirstea and Yu disclose everything applied to claim 3, but do not expressly disclose the first transceiver module is further configured to:
transmit the first signal to the receiving device via a designated twisted pair of a plurality of twisted pairs.
Camagna discloses a power over Ethernet system in which transmitted data is assigned to the twisted pair on the top, see Fig. 4A). Thus, Camagna suggests assigning different twisted pairs for data transmission and power transmission.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Cirstea and Yu, to specify designated specific twisted pairs for signal transmission, since this is suggested by PoE system of Camagna.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea (US 2014/0016034) in view of Herzel (US 2017/0026188), as applied to claim 4 above, and further in view of Camagna et al. (US 2007/0260904, hereinafter “Camagna”).

Regarding claims 10 and 11, Cirstea and Herzel disclose everything applied to claim 4, but do not expressly disclose the first transceiver module is further configured to:
transmit the first direct current signal to the receiving device via a designated twisted pair of a plurality of twisted pairs; and
transmit the first differential signal to the receiving device by other twisted pairs in the plurality of twisted pairs other than the designated twisted pair.
Camagna discloses a power over Ethernet system in which transmitted data is assigned to the twisted pair on the top, and power is transmitted via the pairs in the middle (i.e. other than the one for transmission, see Fig. 4A, alternative B). Thus, Camagna suggests assigning different twisted pairs for data transmission and power transmission.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Cirstea and Herzel to specify designated specific twisted pairs for data signal transmission and power transmission, since this is suggested by PoE system of Camagna.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirstea (US 2014/0016034) in view of Herzel (US 2017/0026188) and Yu (US 2013/0262884), as applied to claim 7 above, and further in view of Camagna et al. (US 2007/0260904, hereinafter “Camagna”).
Regarding claims 14 and 15, Cirstea, Herzel and Yu disclose everything applied to claim 7, but do not expressly disclose the first transceiver module is further configured to:
transmit the isolated first direct current signal to the receiving device via a designated twisted pair of a plurality of twisted pairs; and
transmit the isolated first differential signal to the receiving device by other twisted pairs in the plurality of twisted pairs other than the designated twisted pair.
Camagna discloses a power over Ethernet system in which transmitted data is assigned to the twisted pair on the top, and power is transmitted via the pairs in the middle (i.e. other than the one for transmission, see Fig. 4A, alternative B). Thus, Camagna suggests assigning different twisted pairs for data transmission and power transmission.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Cirstea, Herzel, and Yu, to specify designated specific twisted pairs for data signal transmission and power transmission, since this is suggested by PoE system of Camagna.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/27/2021